Case 2:20-cv-01394-PA-PVC Document 1 Filed 02/12/20 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Ray Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Orlando Garcia,                           Case No.

12               Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
14     Thrifty Payless, Inc., a California       Act; Unruh Civil Rights Act
       Corporation; and Does 1-10,
15
                 Defendants.
16
17
           Plaintiff Orlando Garcia complains of Thrifty Payless, Inc., a California
18
     Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
19
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
23   level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual
24   dexterity issues. He uses a wheelchair for mobility.
25     2. Defendant Thrifty Payless, Inc. owned Rite Aid located at or about 4410
26   E. Slauson Avenue, Maywood, California, in January 2020.
27     3. Defendant Thrifty Payless, Inc. owns Rite Aid (“Store”) located at or
28   about 4410 E. Slauson Avenue, Maywood, California, currently.


                                             1

     Complaint
Case 2:20-cv-01394-PA-PVC Document 1 Filed 02/12/20 Page 2 of 7 Page ID #:2




 1     4. Plaintiff does not know the true names of Defendants, their business
 2   capacities, their ownership connection to the property and business, or their
 3   relative responsibilities in causing the access violations herein complained of,
 4   and alleges a joint venture and common enterprise by all such Defendants.
 5   Plaintiff is informed and believes that each of the Defendants herein,
 6   including Does 1 through 10, inclusive, is responsible in some capacity for the
 7   events herein alleged, or is a necessary party for obtaining appropriate relief.
 8   Plaintiff will seek leave to amend when the true names, capacities,
 9   connections, and responsibilities of the Defendants and Does 1 through 10,
10   inclusive, are ascertained.
11
12     JURISDICTION & VENUE:
13     5. The Court has subject matter jurisdiction over the action pursuant to 28
14   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
15   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
16     6. Pursuant to supplemental jurisdiction, an attendant and related cause
17   of action, arising from the same nucleus of operative facts and arising out of
18   the same transactions, is also brought under California’s Unruh Civil Rights
19   Act, which act expressly incorporates the Americans with Disabilities Act.
20     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
21   founded on the fact that the real property which is the subject of this action is
22   located in this district and that Plaintiff's cause of action arose in this district.
23
24     FACTUAL ALLEGATIONS:
25     8. Plaintiff went to the Store in January 2020 with the intention to avail
26   himself of its goods, motivated in part to determine if the defendants comply
27   with the disability access laws.
28     9. The Store is facility open to the public, a place of public accommodation,


                                               2

     Complaint
Case 2:20-cv-01394-PA-PVC Document 1 Filed 02/12/20 Page 3 of 7 Page ID #:3




 1   and a business establishment.
 2     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 3   to provide wheelchair accessible restrooms in conformance with the ADA
 4   Standards as it relates to wheelchair users like the plaintiff.
 5     11. On information and belief, the defendants currently fail to provide
 6   wheelchair accessible restrooms.
 7     12. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 8   personally encountered these barriers.
 9     13. As a wheelchair user, the plaintiff benefits from and is entitled to use
10   wheelchair accessible restrooms. By failing to provide accessible facilities, the
11   defendants denied the plaintiff full and equal access.
12     14. The failure to provide accessible facilities created difficulty and
13   discomfort for the Plaintiff.
14     15. Even though the plaintiff did not confront the barrier, on information
15   and belief the defendants currently fail to provide wheelchair accessible sales
16   counters in the Thrifty ice cream section of the Store. Plaintiff seeks to have
17   these barriers removed as they relate to and impact his disability.
18     16. The defendants have failed to maintain in working and useable
19   conditions those features required to provide ready access to persons with
20   disabilities.
21     17. The barriers identified above are easily removed without much
22   difficulty or expense. They are the types of barriers identified by the
23   Department of Justice as presumably readily achievable to remove and, in fact,
24   these barriers are readily achievable to remove. Moreover, there are numerous
25   alternative accommodations that could be made to provide a greater level of
26   access if complete removal were not achievable.
27     18. Plaintiff will return to the Store to avail himself of its goods and to
28   determine compliance with the disability access laws once it is represented to


                                              3

     Complaint
Case 2:20-cv-01394-PA-PVC Document 1 Filed 02/12/20 Page 4 of 7 Page ID #:4




 1   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 2   from doing so because of his knowledge of the existing barriers and his
 3   uncertainty about the existence of yet other barriers on the site. If the barriers
 4   are not removed, the plaintiff will face unlawful and discriminatory barriers
 5   again.
 6     19. Given the obvious and blatant nature of the barriers and violations
 7   alleged herein, the plaintiff alleges, on information and belief, that there are
 8   other violations and barriers on the site that relate to his disability. Plaintiff will
 9   amend the complaint, to provide proper notice regarding the scope of this
10   lawsuit, once he conducts a site inspection. However, please be on notice that
11   the plaintiff seeks to have all barriers related to his disability remedied. See
12   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
13   encounters one barrier at a site, he can sue to have all barriers that relate to his
14   disability removed regardless of whether he personally encountered them).
15
16   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
17   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
18   Defendants.) (42 U.S.C. section 12101, et seq.)
19     20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint.
22     21. Under the ADA, it is an act of discrimination to fail to ensure that the
23   privileges, advantages, accommodations, facilities, goods and services of any
24   place of public accommodation is offered on a full and equal basis by anyone
25   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
26   § 12182(a). Discrimination is defined, inter alia, as follows:
27             a. A failure to make reasonable modifications in policies, practices,
28                or procedures, when such modifications are necessary to afford


                                               4

     Complaint
Case 2:20-cv-01394-PA-PVC Document 1 Filed 02/12/20 Page 5 of 7 Page ID #:5




 1                goods,     services,   facilities,   privileges,   advantages,     or
 2                accommodations to individuals with disabilities, unless the
 3                accommodation would work a fundamental alteration of those
 4                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 5            b. A failure to remove architectural barriers where such removal is
 6                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 7                defined by reference to the ADA Standards.
 8            c. A failure to make alterations in such a manner that, to the
 9                maximum extent feasible, the altered portions of the facility are
10                readily accessible to and usable by individuals with disabilities,
11                including individuals who use wheelchairs or to ensure that, to the
12                maximum extent feasible, the path of travel to the altered area and
13                the bathrooms, telephones, and drinking fountains serving the
14                altered area, are readily accessible to and usable by individuals
15                with disabilities. 42 U.S.C. § 12183(a)(2).
16     22. When a business provides facilities such as restrooms, it must provide
17   accessible restrooms.
18     23. Here, accessible restrooms have not been provided.
19     24. When a business provides facilities such as sales or transaction counters,
20   it must provide accessible sales or transaction counters.
21     25. Here, accessible sales counters have not been provided in the ice cream
22   section of the Store.
23     26. The Safe Harbor provisions of the 2010 Standards are not applicable
24   here because the conditions challenged in this lawsuit do not comply with the
25   1991 Standards.
26     27. A public accommodation must maintain in operable working condition
27   those features of its facilities and equipment that are required to be readily
28   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).


                                             5

     Complaint
Case 2:20-cv-01394-PA-PVC Document 1 Filed 02/12/20 Page 6 of 7 Page ID #:6




 1      28. Here, the failure to ensure that the accessible facilities were available
 2   and ready to be used by the plaintiff is a violation of the law.
 3
 4   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 5   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 6   Code § 51-53.)
 7      29. Plaintiff repleads and incorporates by reference, as if fully set forth
 8   again herein, the allegations contained in all prior paragraphs of this
 9   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
10   that persons with disabilities are entitled to full and equal accommodations,
11   advantages, facilities, privileges, or services in all business establishment of
12   every kind whatsoever within the jurisdiction of the State of California. Cal.
13   Civ. Code §51(b).
14      30. The Unruh Act provides that a violation of the ADA is a violation of the
15   Unruh Act. Cal. Civ. Code, § 51(f).
16      31. Defendants’ acts and omissions, as herein alleged, have violated the
17   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
18   rights to full and equal use of the accommodations, advantages, facilities,
19   privileges, or services offered.
20      32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
21   discomfort or embarrassment for the plaintiff, the defendants are also each
22   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
23   (c).)
24
25
26
27
28


                                              6

     Complaint
Case 2:20-cv-01394-PA-PVC Document 1 Filed 02/12/20 Page 7 of 7 Page ID #:7




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
     Dated: February 10, 2020         CENTER FOR DISABILITY ACCESS
13
14
                                      By:
15
                                      ______________________________
16
                                             Russell Handy, Esq.
17                                           Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
